UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4150


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLES GILLIAM, JR., a/k/a Big Head Charlie, a/k/a Big C, a/k/a Chuck,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-cr-00429-CCB-1)


Submitted: March 22, 2021                                         Decided: April 1, 2021


Before MOTZ and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Kenneth E. McPherson, KENNETH E. MCPHERSON, CHTD, Fulton, Maryland, for
Appellant. Derek Edward Hines, Leo Joseph Wise, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Gilliam, Jr., pled guilty, pursuant to a written plea agreement, to conspiracy

to distribute and possess with intent to distribute cocaine base and heroin, in violation of

21 U.S.C. §§ 841(b)(1)(A), 846. The district court sentenced Gilliam to 210 months of

imprisonment and 5 years of supervised release. In announcing the terms of supervised

release, the court only specified a few “special” conditions of supervised release. However,

in its written judgment, the district court included several “mandatory” conditions of

supervised release and 13 “standard” conditions of supervision, which the court did not

announce during the sentencing hearing. The “mandatory” conditions are those required

by 18 U.S.C. § 3583(d), and the “standard” conditions are those recommended by U.S.

Sentencing Guidelines Manual § 5D1.3(c), p.s. (2018), and included in the standard

“Judgment in a Criminal Case” form, AO 245B.

       On appeal, Gilliam’s counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), conceding that there are no meritorious issues for review. Although notified

of his right to do so, Gilliam did not file a pro se supplemental brief. We ordered

supplemental briefing for the parties to address whether, in light of our decision in United

States v. Rogers, 961 F.3d 291 (4th Cir. 2020), the discretionary “standard conditions” of

supervision imposed in the written judgment render the judgment inconsistent with the

sentence orally pronounced by the district court at sentencing. We now affirm Gilliam’s

conviction, vacate his sentence, and remand for resentencing.

       Pursuant to Anders, we briefly review Gilliam’s guilty plea. Because Gilliam did

not move to withdraw his guilty plea, we review the adequacy of the Fed. R. Crim. P. 11

                                             2
hearing for plain error. United States v. Lockhart, 947 F.3d 187, 191 (4th Cir. 2020) (en

banc). “To succeed under plain error review, a defendant must show that: (1) an error

occurred; (2) the error was plain; and (3) the error affected his substantial rights.” Id. In

the plea context, a defendant establishes that an error affected his substantial rights by

demonstrating “a reasonable probability that, but for the error, he would not have entered

the plea.” United States v. Davila, 569 U.S. 597, 608 (2013) (internal quotation marks

omitted). If Gilliam makes this showing, “we retain the discretion to correct [the] error but

will do so only if the error seriously affects the fairness, integrity or public reputation of

judicial proceedings.” Lockhart, 947 F.3d at 191 (internal quotation marks omitted).

       The district court erred in failing to advise Gilliam that he faced a 10-year mandatory

minimum sentence for violating 21 U.S.C. § 841(b)(1)(A).             See Fed. R. Crim. P.

11(b)(1)(I); United States v. Good, 25 F.3d 218, 223 (4th Cir. 1994). Thus, the first two

prongs of plain error are met in this case. See Lockhart, 947 F.3d at 192. However, we

conclude that this error did not affect Gilliam’s substantial rights. See United States v.

Massenburg, 564 F.3d 337, 343-44, 346 (4th Cir. 2009).

       Turning to Gilliam’s sentence, we review de novo whether the sentence imposed in

the written judgment is consistent with the district court’s oral pronouncement of the

sentence. Rogers, 961 F.3d at 295-96. The district court’s exclusion of the mandatory

conditions from the oral pronouncement of the sentence, while not best practice, is not

reversible error because those conditions are necessarily part of any term of supervised

release. See id. at 296 (“A district court need not orally pronounce mandatory conditions

at sentencing, and their appearance in a subsequent judgment will not create a conflict.”).

                                              3
However, the same cannot be said for the court’s exclusion of the standard conditions. See

id. (“[A]ll non-mandatory conditions of supervised release must be announced at a

defendant’s sentencing hearing.”).

       The Government concedes that the district court erred under Rogers but argues that

we need not vacate the entire sentence; it has filed a motion for a limited remand, asking

us to vacate the standard supervised release conditions so that Gilliam may have an

opportunity to object. However, we recently clarified that the appropriate remedy when

the district court fails to announce the discretionary conditions of supervised release is to

vacate the sentence and remand for a full resentencing hearing. See United States v.

Singletary, 984 F.3d 341, 346 & n.4 (4th Cir. 2021).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no other meritorious grounds for appeal. Therefore, we affirm Gilliam’s conviction,

vacate his sentence, and remand for resentencing. We deny the Government’s motion for

a limited remand.

       This court requires that counsel inform Gilliam, in writing, of the right to petition

the Supreme Court of the United States for further review. If Gilliam requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Gilliam. We dispense with oral argument because




                                             4
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                    AFFIRMED IN PART,
                                                                     VACATED IN PART,
                                                                      AND REMANDED




                                            5